au

Case 2:20-cv-00282-AIS-LFte BEI RELE Filed 02/14/20 Page 1of 5

SFP

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA.

Name and address of Plaintiff: 20 ~ >
Nadel Rasheed 23
$20. Bex AGO Set Carn? yori
Carne til, Ped. \TOS\- O2SS

Vv.

Full name, title, and business address

of each defendant in this action: - wtllut

1 Deemer Meares ( Prtsucsn Deeche |

ASS Dec sna evel? bai Paes ps >
QWlerpesng , Che UIA-WSS

2 Dsk, “dandy
ase StCeansh Back

Prabossth, 7d iISaa- Silos

Use additional sheets, if necessary
Number each defendant.

Plaintiff brings this action against the above named and identified defendants on the following cause of
action: -

I.

Il.

Where are you now confined? SC4.Cayng sl esrmslveni

 

What sentence are you serving? 90-46 ane

What court imposed the sentence? fy \le. SEM Cau
y

Previous Lawsuits

Describe any and all lawsuits in which you are a plaintiff which deal with the same facts involved

in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

. Parties to this previous lawsuit

Plaintiffs

 

 

NIK

Defendants

 

 

Court (if federal court, name the district; if state court, name the county) and docket number

 
 

 

Case 2:20-cv-00232-AJS-LPL .Document 6 Filed 02/14/20 Page 2 of 5

— TIN TRE UATIED STIS DISRAS COST
| FSS TNS WESTSRN TESTS UF FEOWANES

3. Orlandy ns oe inex a)
— Ass Second Bae
SP Warboray  Pifs SAG BOO

A. So Reomdody. |
ASS Secand Poet |
. ‘PAalSIss Sy, rhs SANA AD
~ Case 2:20-cv-00232-AJS-LPL Document 6 Filed 02/14/20 Page 3 of 5

on

 

__f
/ Ti
3. Name of judge to whom case was assigned / VI | \
, f

4, Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)

 

 

5. Approximate date of filing lawsuit

 

6. Approximate date of disposition , / | \

 

B. Prior disciplinary proceedings which deal with the same facts
involved in this action:

 

Where? !
When? IN | [ A

 

 

Result: f Xf |
7 Ll?

 

 

Ill. What federal law do you claim was violated? \ oS ( SAD
* + t . .
iH Donesch. > Delemation st Chomecte x

TV. Statement of Claim

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

 

A. Dateofevent: G~-\%-1\¥

B. Place of event: Alco new Con ontey Asi

 

C. Persons involved--name each person and tell what that person did
to you: Cr GASKET wer Gaylsey Gecuscs qc)

Sresscesl usityy Gass wien OD Cacdreicncs) 103 Oe:
Meners Tins nrerhotiro uss Gord) ty Sato
PQecerady VQ cae. QXNse Shetereras\s Sheath V LeRwaey
Dan Vereen SX Shae 2A gseas OA, ratte RECS
eat cles Sorny CQaoy \our Lb Selearshs Vw eee
AAS ASN RE eae \e> de yyetrsAsk wv rs
Cece Se oO sh oot: Bac rerk CMmens* 14 oo}

Fedkc veal Graance

 

 
Case 2:20-cv-00232-AJS-LPL Document 6 Filed 02/14/20 Page 4 of 5

 

 

 

 

Vv. Did the incident of which you complain occur in an institution or place of custody in this District?
If so, where?

 

and answer the following questions:

A. Is there a prisoner grievance procedure in this institution?
Yes (¥ No ()

B. Did you present the facts relating to your complaint in the state prisoner grievance procedure?
Yes () ‘No ¢

C. If your answer is YES, .
1. What steps did you take? ep

KEELER

INT RE

 

é

2. What was the result?

 

 

D. If your answer is NO, explain why not: Grcensse “TE gan Sey P-ie
BSleje Chisear fos doy s ede”

 

E. If there is no prison grievance procedure in the institution, did you complain to prison authorities?

 

Yes() No()
F. If your answer is YES,
1. What steps did you take? |
: /\] re

 

 

pe

2. What was the result?

 

 

Vi. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues.

Fo seabed. wee WS m Alien ca rene Rscngemetner

TS hapa Dera? oneaterlan analy Gon, SGeeus

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
Case 2:20-cv-00232-AJS-LPL Document 6 Filed 02/14/20 Page 5of5

Wo AT AS LO. 2020 Poss }oo Of

(Date) (Signature of Plaintiff) *
